In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-495 CR

____________________


OSBORN GERARD NELSON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 96722




MEMORANDUM OPINION
 Osborn Gerard Nelson appeals his conviction for possession of a controlled substance. 
See Tex. Health & Safety Code Ann. § 481.115(c) (Vernon 2003).  Appellate counsel
filed a brief concluding the record revealed no reversible error.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  Nelson filed a pro se response brief presenting two issues for review.  The State
filed a brief contending Nelson's pro se issues lack merit.  We affirm the trial court's
judgment.
	The Court of Criminal Appeals directs that we not address the merits of issues raised
in Anders briefs or pro se responses.  Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005). Rather, an appellate court may determine either (1) "that the appeal is wholly
frivolous and issue an opinion explaining that it has reviewed the record and finds no
reversible error"; or (2) "that arguable grounds for appeal exist and remand the cause to the
trial court so that new counsel may be appointed to brief the issues."  Id. 
	After careful review of the entire record, the briefs of appellate counsel and the State,
along with the pro se brief of appellant,  we find no arguable error.  See Bledsoe, 178 S.W.3d
at 826-27.  Appointment of new counsel is not required.  Compare Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991).  Appellant is free to file a petition for discretionary
review raising error by this Court in the instant appeal. (1)  We affirm the judgment of the trial
court.
	AFFIRMED.
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Submitted on September 27, 2007
Opinion Delivered February 13, 2008
Do not publish

Before Gaultney, Kreger and Horton, JJ.
1.  However, "[w]hile an appellant has a right to file a petition for discretionary review
with [the Court of Criminal Appeals], review is not a matter of right."  Bledsoe, 178 S.W.3d
at 827 n.6. (citing Tex. R. App. P. 66.2).